Dear Mr. Johnson:
You requested our opinion as to whether school-aged children can be dropped from school rolls because of non-attendance.
Currently, there is no specific state law or Board of Elementary or Secondary Education rule/regulation that allows schools to drop children from their rolls.
In fact, Louisiana compels children to attend school through age sixteen and requires schools to check attendance on a daily basis. Any unexplained, unexcused, illegal absence, or habitual tardiness is to be reported to the visiting teacher or supervisor of child welfare and attendance. La. R.S. 17:221, 232 (1982).
Additionally, if a child is absent, the school is responsible for notifying the child's parent, tutor, or legal guardian. La. R.S. 17:221:
     D. Each school shall develop and implement a system whereby the school shall attempt to provide verbal notification and, if such verbal notification cannot be provided, then shall provide written notification to a child's parent, tutor, or legal guardian when that child has been absent from school for five days in schools operating on a semester basis, and for ten days in schools not operating on a semester basis.
The legislature placed powers and duties with visiting teaching, supervisors of child welfare and attendance, and home-school coordinators. They must investigate non-enrollment and unexcused absences from schools and give written notice to parents; visit homes, residences, or other places a truant child might be found and return the child to their parents or to their school; further more, they are required to keep records of all services performed, cases prosecuted, and occurrences of children being return to school or home. The relevant provision reads:
     La. R.S. 17:23(B)(5). Keeping an accurate record of attendance of all children returned to schools or homes, of all cases prosecuted, and of all other services performed. A written report of all such activities shall be made monthly and annually to the parish or city superintendent of education and to the state director of child welfare and attendance.
Louisiana Revised Statutes 17:233 provides guidance if a student is habitually absent or tardy:
§ 233(A). Any student who is a juvenile and who is habitually absent from school or is habitually tardy shall be reported by a visiting teachers and supervisors of child welfare and attendance to the family or juvenile court of the parish or city as a truant child, pursuant to the provisions of Chapter 2 of Title VII of the Louisiana Children's Code relative to families in need of services, there to be dealt with in such manner as the court may determine, either by placing the truant in a home or in a public or private institution where school may be provided for the child, or otherwise.
     B.(1) A student shall be considered habitually absent or habitually tardy when either condition continues to exist after all reasonable efforts by the principal and the teacher have failed to correct the condition after the fifth unexcused absence or fifth unexcused occurrence of being tardy within any month of if a pattern of five absences a month is established. The report showing dates of absence or tardiness, dates and results of school contacts with the home, and such other information as may be needed by the visiting teacher or supervisor of child welfare and attendance.
     (2) In a non-public school, a student shall be considered habitually absent or tardy only when the student has been absent or tardy for more than five days within any month without approval of the parent or other person responsible for the student's school attendance and when the student's principal has filed a written report showing dates of absence or tardiness and dates and results of school contacts with the home.
For the most part, the legislature has considered the habitual absenteeism and tardiness. The proper procedure requires the school to notify the parent or guardian. If this fails to correct the problem, § 233 requires the school to report the child to the family or juvenile court, of the parish or city, as a truant child. Enclosed is a copy of Chapter 2 of Title VII of the Louisiana Children's Code relative to families in need of services.
It is our opinion that during this period, the child's name should remain on the school rolls until the courts have made other accommodations for the child. We advise this because it is possible that the courts may relinquish the child back into the school system after speaking with the juvenile and parents/guardian. If the court makes alternate accommodations, to whether the school knows that the child will not be returning to school for a period of time, it is logical to contemplate removing the child's name from the school rolls.
It should be noted that this opinion does not address the issue of student membership count for the purpose of generating state funds through the minimum foundation program. The State of Louisiana, while expressing a vital public policy of mandatory school attendance in the above legislation, has also expressed a public policy of financial support only for students actively attending school. State support should not be provided for "students" who do not attend school. The Board of Elementary and Secondary Education has promulgated a policy, a copy of which is attached hereto, that generally states that while the above laws should be enforced, only students who are actively attending school should be included in the base student membership count for purposes of generating state support through the minimum foundation program.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                    BY: ________________________ JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH/jmm:tfd
Date Received:
Date Released:
JAMES C. HRDLICKA, ASSISTANT ATTORNEY GENERAL